         Case 2:19-cr-00008-NR Document 2208 Filed 07/20/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                       )
                                                )
                 Plaintiff,                     )
                                                ) 2:19-cr-8
                      v.                        )
                                                )
DASHAWN BURLEY, et al.,
                                                )
                                                )
                 Defendant.                     )



              Hearing Type: Suppression Hearing

                                 Date: 7/8/20

                               Before: Judge J. Nicholas Ranjan




 Counsel for Plaintiff              Craig Haller
 Counsel for Defendant              Michael DeMatt and Joseph Valenti
 Court Reporter                     R. Ford
 Law Clerk                          JA
 Start time                         1:45
 End time                           4:16
                              SUMMARY OF PROCEEDINGS:


DEFENDANTS PRESENT BY VIDEOCONFERENCE.

Suppression hearing held by videoconference. Witness testimony provided and

evidence submitted.

Transcript ordered at the joint cost of the government, DASHAWN BURLEY, and

OMARI PATTON.
